Exhibit 10.3

 

EXECUTION COPY

 

MANAGEMENT SERVICES AGREEMENT

 

MANAGEMENT SERVICES AGREEMENT made as of the 1st day of June 2005, between New
England Radiation Therapy Management Services, Inc., a Massachusetts corporation
(“Manager”) and Massachusetts Oncology Services, P.C., a Massachusetts
professional corporation (the “P.C.”).

 

RECITALS:

 

1. The P.C. wishes to engage Manager to provide it with certain facilities,
equipment, supplies and administrative services to assist the P.C. in the
provision of radiation oncology services at the P.C.’s physician office practice
(the “Practice”) located at 5 Hospital Center Drive, Holyoke, Massachusetts (the
“Premises”).

 

2. Manager agrees to provide the P.C. with certain office facilities, equipment,
supplies and administrative services in order to assist the P.C. in its conduct
of the Practice in accordance with the terms hereof.

 

3. The parties have elected to enter into this Agreement to memorialize their
obligations, as well as their agreements with respect to the provision of
facilities, equipment, personnel, supplies and services by Manager to the P.C.
for the Practice at the Premises.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1. Services to be Rendered.

 

(a) Manager hereby grants the P.C. a license to utilize the Premises and the
P.C. agrees to license such Premises from Manager. Manager shall make all
arrangements for and pay all costs associated with the utilities necessary for
the operation of the P.C.’s medical offices at the Premises, including, without
limitation, electricity, water, gas, telephone, waste (office and medical,
including radioactive medical waste) collection and removal and janitorial
services at the Premises.

 

(b) Manager hereby grants the P.C. a license to utilize such furniture, fixtures
and equipment at the Premises as are described on Exhibit A hereof (the
“Equipment”) and the P.C. agrees to license the use of such Equipment from
Manager. The Equipment, together with the Premises, are hereinafter referred to
as the “Office.” The Equipment listed on Exhibit A is deemed reasonable and
necessary by the parties for the proper and efficient operation of the Practice.
Manager shall maintain all Equipment in good repair, condition and working
order, and shall furnish all parts and services for the Equipment reasonably
required therefore including, without limitation, preventative and routine
maintenance as necessary and appropriate, as determined by Manager upon
consultation with the P.C., to maintain the Equipment in an acceptable state of
repair and serviceability. The Equipment provided hereunder shall, at all times,
be and remain the property of Manager. The P.C. shall not cause or permit the
Equipment to be subject to any lien, levy, attachment, encumbrance or charge, or
to any judicial process of any kind whatsoever, and shall not remove the
Equipment from the Premises without the prior written consent of Manager.



--------------------------------------------------------------------------------

(c) Manager also agrees to provide the P.C. with certain personnel at or in
connection with the services at the Office. The P.C. agrees to engage Manager to
provide it with such administrative services and personnel, which shall include:

 

(i) General Management. Manager shall have authority and responsibility to
manage, conduct and administer the day-to-day administrative and
non-professional operations of the Office and shall perform those functions
pursuant to the terms of this Agreement and consistent with applicable laws,
rules and regulations.

 

(ii) Supplies. Manager shall provide the P.C. with such office and medical
supplies as are necessary for patient care and treatment and the operation of
the Office by the P.C. as reasonably determined by the Manager upon consultation
with the P.C.

 

(iii) Scheduling. Manager shall maintain patient appointment scheduling services
on behalf of the P.C., which services shall include obtaining all appropriate
pre-certification, demographic, insurance and related materials with respect to
patients.

 

(iv) Licensing, Inspection and Regulatory Fees. Manager shall be responsible for
all licensing, inspection and regulatory fees incurred in connection with the
services provided hereunder.

 

(v) Personnel. Manager shall provide, on behalf of the P.C., all
non-professional support personnel including, but not limited to, technicians
radiation therapists (such technicians and therapists are hereinafter referred
to as “Leased Personnel”), physicists, dosimetrists, receptionists, secretaries,
clerks, management personnel and/or other personnel as necessary, as reasonably
determined by the Manager. Manager shall be responsible for recruiting,
training, managing, supervising, compensating and terminating such personnel.
Manager shall be responsible for all salaries, fringe benefits, taxes and
insurance necessary with respect to such individuals.

 

(d) Leased Personnel shall remain employees of Manager, and not employees of the
P.C. At such times as the Leased Personnel are providing services on the P.C.’s
behalf, the P.C. shall have authority and responsibility for (i) the supervision
and control of the Leased Personnel (while providing services on Practice’s
behalf); (ii) determining the means and methods by which each Leased Personnel
provides services hereunder; and (iii) determining charges for the Leased
Personnel’s services.

 

2. Term. The term of this Agreement shall commence as of June 1, 2005 and,
shall, unless sooner terminated as herein, continue until May 31, 2025 and shall
thereafter be automatically renew for two (2) successive sixty (60) month terms,
unless terminated earlier as provided herein.

 

3. Fees.

 

(a) Management Fee. In consideration of the services being provided hereunder by
Manager, the P.C. shall pay Manager an amount equal to $89,167 per month (the
“Management Fee”).

 

2



--------------------------------------------------------------------------------

(b) Manner of Payment. Payment by the P.C. of the Management Fee shall be due no
later than the fifth (5th) day of the month following the last day of the month
in which services were rendered by Manager hereunder.

 

4. Billing and Collections. Manager shall through its affiliate, Financial
Services of Southwest Florida, LLC, provide billing and collection services on
behalf of the P.C.

 

5. Representations of the P.C. The P.C. hereby makes the following
representations, warranties and covenants to Manager, each of which shall be
true as of the date hereof and shall continue to be true during the term of this
Agreement:

 

(a) Licensed Providers. Each physician engaged by the P.C. to provide services
at the Office shall be duly licensed to practice medicine in the Commonwealth of
Massachusetts and shall be board certified or board eligible in the specialty of
radiology and shall maintain professional liability insurance in minimum amounts
of $1,000,000/$3,000,000 per annum.

 

(b) Permits. Each of the P.C. and each physician providing services on behalf of
the P.C. shall have all necessary licenses, certificates, permits, approvals,
franchises, notices and authorizations issued by governmental entities or other
regulatory authorities, federal, state or local, required for the ownership and
operation of the P.C. and the operation of the Practice.

 

(c) DoN Exemption. Under Massachusetts law, the P.C. operates therapeutic
equipment to provide an innovative service pursuant to a physician office
exemption of the Determination on Need (DoN) law. At all times during the term
of the Agreement, the P.C. shall maintain the authority to operate said
therapeutic equipment in accordance with the DoN provisions.

 

(d) No Encumbrances. Title to the Equipment and other property provided by
Manager hereunder shall remain with Manager. The P.C. shall not take any action
which would adversely affect or encumber Manager’s title or interest in the
Equipment.

 

(e) Responsibility for Medical Services. The P.C. shall be and remain fully
responsible for all medical services provided at the Office. In no event shall
Manager be deemed to be engaged in the practice of medicine.

 

(f) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by the P.C. and is binding upon.

 

(g) Duly Organized. The P.C. is duly organized under the laws of the
Commonwealth of Massachusetts and authorized and qualified to do all things
required of it under this Agreement.

 

(h) Capacity to Contract. The P.C. has the capacity and authority to fulfill the
obligations required of it hereunder and nothing prohibits or restricts the
right or ability of the P.C. to carry out the terms hereof.

 

3



--------------------------------------------------------------------------------

(i) Violations of Law. Neither the P.C. nor any agreement, document or
instrument executed or to be executed by it in connection with this Agreement,
or anything provided in or contemplated by this Agreement, does or will violate
any applicable law, rule or regulation or breach, invalidate, cancel, make
inoperative or interfere with, or result in acceleration of maturity of, any
contract or agreement to which the P.C. is bound which would affect Manager’s
rights hereunder.

 

6. Manager’s Representations. Manager hereby makes the following
representations, warranties, and covenants to the P.C., each of which shall be
true as of the date hereof and shall continue to be true during the term of this
Agreement:

 

(a) Title. Manager is the lessee of the Premises and the Equipment and, in its
capacities as such, is entitled to license the Office to the P.C.;

 

(b) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by Manager and is binding upon it;

 

(c) Duly Organized. Manager is duly organized under the laws of the Commonwealth
of Massachusetts and authorized and qualified to do all things required of it
under this Agreement;

 

(d) Capacity to Contract. Manager has the capacity and authority to fulfill the
obligations required of it hereunder and, to the best of Manager’s knowledge and
belief, nothing prohibits or restricts the right or ability of Manager to carry
out the terms hereof; and

 

(e) Violations of Law. Neither Manager nor any agreement, document or instrument
executed or to be executed in connection with this Agreement, or anything
provided in or contemplated by this Agreement, does or will, to the best of
Manager’s knowledge and belief, violate any applicable law, rule or regulation
or breach, invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Manager is bound
which would affect the rights of the P.C. hereunder.

 

7. Operation of Office. In the performance of their respective obligations
hereunder, the P.C. and Manager shall comply with all applicable regulations and
laws (including, without limitation, applicable zoning regulations and rules and
regulations governing the practice of medicine) reasonably necessary to ensure
to it that the Office is in compliance with the rules and regulations of all
regulatory bodies, agencies or authorities having jurisdiction over the Office.

 

8. Assignment.

 

(a) The P.C. shall not:

 

(i) assign, mortgage or encumber this Agreement, or sublease or sublicense the
Office or any part of it, or permit its use by others for any purpose unless
Manager gives the its prior written consent, which consent may be withheld in
Manager’s sole discretion;

 

(ii) pledge, loan, create a security interest in, or abandon possession of, the
Office;

 

4



--------------------------------------------------------------------------------

(iii) attempt to dispose of the Office or any part of it; or

 

(iv) permit any liens or legal process arising by, through or under the P.C., to
be incurred or levied on the Office or any part thereof.

 

(b) Any action taken by the P.C. in contravention of the provisions of Section
8(a) shall be void ab initio.

 

9. Casualty.

 

(a) If the Premises or Equipment are damaged or partially destroyed by fire or
other casualty whereby the Premises are partially tenantable and the Equipment
is at least partially usable for the purposes intended hereunder, and if in
Manager’s reasonable opinion, which shall be rendered within thirty (30) days of
the occurrence of said damage, said damage can be fully repaired within ninety
(90) days after the occurrence of the damage, Manager shall repair, at Manager’s
cost (or through the use of insurance proceeds) such damage with all due
diligence from the date of the casualty and the P.C. shall continue to occupy
and utilize the Office.

 

(b) If said damage or partial destruction cannot, in the opinion of Manager, be
fully repaired within such ninety (90) day period or if the damage or
destruction has rendered the Premises wholly untenantable or the Equipment
wholly unusable, Manager shall, within thirty (30) days of the occurrence of
said damage, decide whether to elect to cancel this Agreement or put (or cause
to be put) the Premises and Equipment in good repair and condition (including
the substitution of Equipment, if necessary). Such repairs must be completed of
completion within one hundred-twenty (120) days of the determination by Manager
that such damage is susceptible to repair, or either party shall have the right
to terminate this Agreement.

 

10. Surrender of Office. Upon the termination of this Agreement, the P.C., at
its own expense, shall immediately (i) relinquish control of the Office, (ii)
vacate the Premises, and (iii) remove all of its personal property, together
with all liens, encumbrances and rights of others created by or suffered to
exist by the actions or inactions of the P.C. and all amounts due and owing by
the P.C. to Manager shall be due and payable in accordance with the terms of
this Agreement.

 

11. Independent Contractor.

 

(a) This Agreement is by and between Manager and the P.C. and is not intended,
and shall not be construed, to create an employment relationship, partnership or
other such association as between the parties. Each party is an independent
contractor of the other.

 

(b) Neither Manager nor its employees or agents shall look to the P.C. for
vacation pay, sick leave, retirement benefits, Social Security, worker’s
compensation, disability or unemployment insurance benefits, or other employee
benefits; nor shall the P.C. or its employees look to Manager for the same.

 

(c) In performing the services required hereunder, the P.C. and its
physician-employees and contractors shall exercise independent professional
judgment. Manager shall not exercise any control over matters of the P.C.
involving the exercise of professional medical judgment.

 

5



--------------------------------------------------------------------------------

(d) In the event the Internal Revenue Service or any other governmental agency
shall, at any time, question or challenge the independent contractor status of
either party, the party who received notice of same shall promptly notify the
other party and afford the other party the opportunity to participate in any
discussion or negotiation with the Internal Revenue Service or other
governmental agency, irrespective of by whom such discussions or negotiations
are initiated. The other party shall participate in any such discussions or
negotiations to the extent permitted by the Internal Revenue Service or other
governmental agency.

 

(e) All medical records with respect to the P.C.’s patients shall belong to the
P.C. During the term of this Agreement, such records shall be stored at the P.C.
Upon any termination of this Agreement, the P.C., at its own expense, shall
remove such records from the Office. Notwithstanding the foregoing, the Manager
shall be provided with access to such records, as requested, for billing and all
other reasonable purposes. Manager’s rights hereunder shall expressly survive
any termination of this Agreement.

 

12. Default by the P.C.

 

(a) The occurrence of any one of the following shall constitute a default by the
P.C. hereunder:

 

(i) If the P.C. fails to pay the Management Fees when due;

 

(ii) If the P.C. attempts to or actually does remove, sell, transfer, encumber,
subleases, sublicenses or part with possession of the Equipment, or vacates or
abandons the Premises;

 

(iii) If the P.C. fails to observe or perform any of its other obligations
hereunder in any material respect and such failure continues uncured for a
period of thirty (30) days after written notice thereof to the P.C. from Manager
or, if such failure cannot be cured within such thirty (30) day period, the P.C.
has failed to commence to cure such failure within such thirty (30) day period
and diligently proceed to effect such cure;

 

(iv) If the P.C. (A) ceases to practice medicine, in the specialty of radiation
oncology, at the Office; (B) makes an assignment for the benefit of creditors;
(C) admits in writing its inability to pay its debts as they become due; (D)
files a petition seeking reorganization, an arrangement, readjustment, or
similar arrangement under any present or future statute, law or regulation; (E)
files an answer admitting the material allegations of a petition filed against
it in any such proceeding; or (F) consents to or acquiesces in the appointment
of a trustee, receiver or liquidator of all or any substantial part of its
assets or properties;

 

(v) If, within sixty (60) days after the commencement of any proceedings against
the P.C. seeking reorganization or similar relief under any present or future
statute, law or regulation, such proceedings shall have not been dismissed, or
if within sixty (60) days after the appointment (without the P.C.’s consent or
acquiescence) of any trustee, receiver or liquidator of all or any substantial
part of its assets or properties, such appointment shall not have been vacated;

 

6



--------------------------------------------------------------------------------

(vi) If the P.C. is finally determined, by an appropriate governing body or
court, to have violated any applicable law, rule, regulation or ethical standard
arising out of the conduct of the practice of medicine at the Office.

 

(b) Upon a default by the P.C., Manager shall have the right, upon written
notice to the P.C., to terminate this Agreement and:

 

(i) take possession of the Office and remove the P.C. or other occupants with
their effects; and/or

 

(ii) dispose of, hold, use, license, or lease the Office, or any part thereof,
as Manager in its sole discretion may determine.

 

13. Default by Manager.

 

(a) The occurrence of any one of the following shall constitute a default by
Manager hereunder.

 

(i) If Manager fails to observe or perform any of its obligations hereunder in
any material respect and such failure continues uncured for a period of
forty-five (45) days after written notice thereof to Manager from the P.C. or,
if such failure cannot be cured within such forty-five (45) day period, the
Manager has failed to commence to cure such failure within such forty-five (45)
day period and diligently proceed to effect such cure;

 

(ii) If Manager: (A) makes an assignment for the benefit of creditors; (B)
admits in writing its inability to pay its debt as they become due; (C) files a
petition seeking reorganization and arrangement, readjustment or similar
arrangement under the present or future statute, law or regulation, if any
present or future; (D) files an answer admitting the material allegations of a
petition filed against it and any such proceeding; or (E) consents to or
acquiesces in the appointment of a trustee, receiver, or liquidator of all or
any part of its assets or properties; or

 

(iii) If, within sixty (60) days after the commencement of any proceedings
against Manager seeking reorganization or similar relief under any present or
future statute, law or regulation, such proceedings shall have not been
dismissed, or if within sixty (60) days after the appointment (without Manager’s
consent or acquiescence) of any trustee, receiver or liquidator of all or any
substantial part of its assets or properties, such appointment shall not have
been vacated.

 

(b) Upon a default by Manager, the P.C. shall have the right, upon written
notice to Manager, to terminate this Agreement.

 

14. Termination. This Agreement shall terminate upon the following events:

 

(a) the mutual written agreement of the parties;

 

7



--------------------------------------------------------------------------------

(b) as provided in Section 2;

 

(c) as provided in Section 9(b); or

 

(d) as provided in Sections 12 and/or 13.

 

15. Default In Other Instances. In addition to and not in limitation of any of
the other provision of this Agreement, any failure on the part of Manager or the
P.C. to undertake any of their respective material obligations under this
Agreement or any agreement made or entered into in connection with this
Agreement shall constitute an event of default under this Agreement. Upon the
occurrence of an event of default, the non-defaulting party shall have all
remedies available at law and equity.

 

16. Miscellaneous.

 

(a) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier, and shall be deemed given when so delivered
personally or by facsimile, or if mailed, five (5) days after the date of
mailing as follows:

 

Manager:                

 

New England Radiation Therapy Management Services, Inc.

   

c/o 2234 Colonial Boulevard

   

Fort Myers, Florida 33907

   

Attention: David Koeninger

the P.C.:

 

Massachusetts Oncology Services, P.C.

   

c/o 2234 Colonial Boulevard

   

Fort Myers, Florida 33907

   

Attention: Daniel E. Dosoretz, M.D.

 

or to such other address and to the attention of such other person(s) or
officer(s) as either party may designate by written notice.

 

(b) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Massachusetts without regard to its
conflicts of law principles.

 

(c) Further Instruments. At any time and from time to time, each party shall,
without further consideration and at its own expense, take such further actions
and execute and deliver such further instruments as may be reasonably necessary
to effectuate the purposes of this Agreement.

 

(d) Entire Agreement. This Agreement (including the exhibits hereto) contains
the entire understanding between the parties hereto with respect to the
transactions contemplated hereby and supersedes all prior agreements between
them, written or oral.

 

8



--------------------------------------------------------------------------------

(e) Severability. In the event that any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under any applicable law, rule or
regulation, such term or provision shall be deemed severed from this Agreement
and the remaining terms and provisions shall remain unaffected thereby provided
the invalid term does not materially alter the basic purpose or intent of this
Agreement.

 

(f) Assignment. Nothing in this Agreement shall permit assignment by the P.C.
without the express prior written consent of the Manager. Manager shall have the
right, without the consent of the P.C., to assign all or any portion of its
rights, duties and obligations under this Agreement.

 

(g) Waiver of Breach. No waiver of a breach of any provision of this Agreement
shall be construed to be a waiver of any breach of any other provision of this
Agreement or of any succeeding breach.

 

(h) Amendments. This Agreement shall not be changed or modified except by an
instrument in writing executed by both parties hereto. Without limiting any
other provision herein, in the event that rules, policies, directives and/or
orders of the United States Department of Health and Human Services or any other
applicable federal, state, or local agency or third-party payor necessitate
modifications or amendments to this Agreement, the parties hereto agree to so
modify or amend this Agreement to conform with such rules, policies, directive
and/or orders, provided they do not materially affect the duties and obligations
of the parties hereunder.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original and all of which together shall constitute one
and the same instrument.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

NEW ENGLAND RADIATION THERAPY

MANAGEMENT SERVICES, INC.

By:  

 

--------------------------------------------------------------------------------

Name:  

David M. Koeninger

Title:  

Executive Vice President

MASSACHUSETTS ONCOLOGY SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

Daniel E. Dosoretz M.D.

Title:  

President

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

EQUIPMENT



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

 

BETWEEN

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

AND

 

MASSACHUSETTS ONCOLOGY SERVICES, P.C.

 

AS OF JUNE 1, 2005

 

GARFUNKEL, WILD & TRAVIS, P.C.

111 GREAT NECK ROAD

GREAT NECK, NEW YORK 11021

(516) 393-2200